Order entered January 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01663-CR

                             EX PARTE BRIAN CLONINGER

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. WX13-90036-V

                                           ORDER
       The Court GRANTS appellant’s January 9, 2014 motion to extend time to file his brief.

We ORDER appellant’s brief filed as of the date of this order.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE